KNIGHT, Chief Judge.
At the close of plaintiff’s case, each defendant moved, under Rule 41(b) of the Federal Rules of Civil Procedure, 28 U.S. C.A., for a dismissal of the complaint and for judgment.
*462The foregoing rule contemplates adjudication on the merits and here this necessitates a decision on numerous controverted issues of fact. A dismissal under this rule is to be granted only with caution, specially where there is such a mass of testimony as here.
The Third Cause of Action is dismissed. Findings may be submitted, and thereafter judgment entered.
Each cause of action is dismissed as to the defendant Columbia Pictures Corporation. Findings may be submitted, and judgment thereafter entered.
All other motions are denied.